                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

JAMES D. DUNCAN,                                )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )      No.:   3:20-CV-8-TAV-HBG
                                                )
ANDERSON COUNTY, TN,                            )
SOUTHERN HEALTH PARTNERS,                       )
STATE OF TENNESSEE,                             )
SHERIFF BARKER,                                 )
CHIEF PARKER,                                   )
CAPTAIN VOWELL,                                 )
LT. FENTON,                                     )
SGT. HARTSFIELD,                                )
CORPORAL ROBERTS,                               )
DEPUTY ALLEN,                                   )
NURSE MATTHEWS, and                             )
NURSE HUDSON,                                   )
                                                )
              Defendants.                       )


                           MEMORANDUM OPINION AND ORDER

       This pro se prisoner’s amended complaint for violation of 42 U.S.C. 1983 is before the

Court for screening pursuant to the Prison Litigation Reform Act (“PLRA”) [Doc. 10].

I.     BACKGROUND AND ALLEGATIONS OF COMPLAINT

       This § 1983 action was initiated as a multi-plaintiff lawsuit [Doc. 1]. On January 7,

2020, the Court severed the multi-plaintiff action and opened the instant civil action [Doc. 8

p. 2]. In the order severing the lawsuits, the Court ordered Plaintiff to complete a § 1983 form

and return it to the Court within fourteen (14) days [Id.]. On January 14, 2020, the Court

received Plaintiff’s amended complaint [Doc. 10].
       Plaintiff alleges that in October 2018, while housed at the Anderson County Detention

Facility (“ACDF”), he requested emergency medical care for dental treatment via the facility’s

kiosk system [Doc. 7 p. 2, 5; Doc. 10 p. 3-4].1 Plaintiff claims that he was unable to eat or

drink very much during that time, and that he was in agonizing pain from an infection

[Doc. 10 p. 4]. Plaintiff alleges that he made a verbal request for treatment, which resulted in

an unnamed nurse placing him on the list to see the dentist [Id.]. Plaintiff contends that

although the facility claims that “all patients are seen [by the dentist] every 30 days,” he was

not seen by medical personnel or treated [Id.]. Plaintiff alleges that by January 2019, no one

had attempted to treat his dental condition, which resulted in “infections, loss of bone, and

life[-]threatening conditions” [Doc. 7 p. 3] In fact, he claims, his October 2018 medical request

was not answered until November 25, 2019, when Plaintiff was issued a response that he was

“seen, added to dentist list” [Id. p. 5].

II.    SCREENING STANDARDS

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or

are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A;

Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the

Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C.



       1
          Typically, an amended complaint supersedes the original complaint and becomes the
operative pleading. See Parry v. Mohawk Motors of Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000).
Out of an abundance of caution, however, the Court also considers in this screening the
individualized allegations Plaintiff made in the amended complaint he filed prior to the severance
of the multi-plaintiff lawsuit [See Doc. 7].
                                                  2
§§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in

Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an

initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights cases

and hold them to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for

the vindication of constitutional guarantees found elsewhere”).

III.   DISCUSSION

       A prison authority’s deliberate indifference to an inmate’s serious medical needs

violates the Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97 (1976). Negligence is

insufficient to establish liability; deliberate indifference requires a mental state amounting to

criminal recklessness. Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013) (citing Farmer,

511 U.S. at 834, 839-40). Under this standard, a State actor is not liable under § 1983 unless

the plaintiff alleges facts which, if true, would demonstrate that the prison official (1) knew

that the inmate faced a substantial risk of serious harm; and (2) disregarded that risk by failing

to take reasonable measures to abate it. Farmer, 511 U.S. at 847.

       First, the Court finds that Plaintiff has failed to allege facts involving any individual

Defendant. Therefore, Plaintiff there are no facts before the Court that would allow it to infer


                                                 3
that any individual Defendant was personally involved in any alleged § 1983 violation. See

West v. Atkins, 487 U.S. 42, 50 (1982) (holding each defendant can only be held liable for his

own actions or failure to act while exercising his responsibilities under the law); Gilmore v.

Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004) (“Merely listing names in the caption

of the complaint and alleging constitutional violations in the body of the complaint is not

enough to sustain recovery under § 1983.”); Frazier v. Michigan, 41 F. App’x 762, 764 (6th

Cir. 2002) (providing that “a complaint must allege that the defendants were personally

involved in the alleged deprivation of federal rights” to state a claim upon which relief may be

granted). Therefore, Plaintiff has failed to state a § 1983 claim upon which relief may be

granted against any individually-named Defendant, and the individual Defendants will be

DISMISSED.

       Second, the State of Tennessee should be dismissed from this action, as it is not subject

to suit. The Eleventh Amendment to the United States Constitution bars Plaintiff’s claims for

damages against the State of Tennessee, regardless of the nature of the relief sought. See

Seminole Tribe of Florida v. Florida, 517 U.S. 44, 58 (1996); Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 100 (1984); Berndt v. State of Tennessee, 796 F.2d 879, 881 (6th

Cir. 1986) (noting that Tennessee has not waived immunity to suits under § 1983). Therefore,

Plaintiff has failed to state a claim against the State of Tennessee, and it will be DISMISSED.

       Finally, Plaintiff maintains that Anderson County, Tennessee, and ACDF’s contract

medical provider, Southern Health Partners, are responsible for the harm alleged in the instant

complaint. For either of these entities to be responsible for the violations alleged, Plaintiff

must identify a policy or custom that caused his injuries. See Monell v. Dep’t of Soc. Servs. of


                                               4
New York, 436 U.S. 658, 690-91 (1978) (holding local governments can be sued under § 1983

for constitutional deprivations made pursuant to custom or policy); Miller v. Sanilac, 606 F.3d

240, 254-55 (6th Cir. 2010) (holding plaintiff must show that policy or custom of company

was “moving force” behind the alleged deprivation of rights to prevail in § 1983 action). The

Supreme Court has held:

       Locating a “policy” ensures that a municipality is held liable only for those
       deprivations resulting from the decisions of its duly constituted legislative body
       or of those officials whose acts may fairly be said to be those of the municipality.
       Similarly, an act performed pursuant to a “custom” that has not been formally
       approved by an appropriate decisionmaker may fairly subject a municipality to
       liability on the theory that the relevant practice is so widespread as to have the
       force of law.

Bd. of County Commr’s v. Brown, 520 U.S. 397, 403-04 (1997) (citation and internal citation

omitted). Liberally construing Plaintiff’s complaint, the Court finds Plaintiff’s allegation that

he repeatedly sought dental care and was denied is sufficient at this stage to state a plausible

claim that Anderson County (as the entity that operates the ACDF) and Southern Health

Partners have a custom or policy of not timely or adequately providing dental care to the

inmates in their care. Accordingly, this case will PROCEED as to Defendants Anderson

County, Tennessee, and Southern Health Partners.

IV.    CONCLUSION

       For the reasons set forth above, it is ORDERED:

       1.     Plaintiff’s claim that Anderson County, Tennessee, and Southern Health
              Partners denied him timely and adequate medical and/or dental treatment shall
              PROCEED;

       2.     The Clerk is hereby DIRECTED to send Plaintiff service packets (a blank
              summons and USM 285 form) for Defendants Anderson County and Southern
              Health Partners;

                                                5
3.   Plaintiff is ORDERED to complete the service packets and return them to the
     Clerk’s Office within thirty (30) days of entry of this memorandum and order.
     At that time, the summonses will be signed and sealed by the Clerk and
     forwarded to the U.S. Marshal for service pursuant to Fed. R. Civ. P. 4;

4.   Plaintiff is NOTIFIED that failure to return the completed service packets
     within the time required may result in dismissal of this action for want of
     prosecution and/or failure to follow Court orders;

5.   Defendants shall answer or otherwise respond to the complaint within twenty-
     one (21) days from the date of service. If any Defendant fails to timely respond
     to the complaint, any such failure may result in entry of judgment by default;

6.   Defendants State of Tennessee, Nurse Matthews, Deputy Allen, Sheriff Barker,
     Corporal Roberts, Sgt. Hartsfield, Chief Parker, Nurse Lawson, Lt. Fenton, and
     Captain Vowell are DISMISSED; and

7.   Plaintiff is ORDERED to immediately inform the Court and Defendants or their
     counsel of record of any address changes in writing. Pursuant to Local Rule
     83.13, it is the duty of a pro se party to promptly notify the Clerk and the other
     parties to the proceedings of any change in his or her address, to monitor the
     progress of the case, and to prosecute or defend the action diligently. E.D. Tenn.
     L.R. 83.13. Failure to provide a correct address to this Court within fourteen
     (14) days of any change in address may result in the dismissal of this action.

ENTER:


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE




                                     6
